Citation Nr: 0934463	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
bipolar disorder and obsessive-compulsive disorder, with 
history of depression, anxiety, and insomnia.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from September 1998 
to April 1999 and from October 2002 to October 2005.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon, which, in pertinent part, 
granted service connection and a 30 percent rating for 
bipolar disorder and obsessive-compulsive disorder, with 
history of depression, anxiety, and insomnia, effective from 
October 17, 2005.  The Veteran appealed for the assignment of 
a higher initial rating.                   

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a decision entered in October 2007, the RO increased the 
rating for the Veteran's service-connected psychiatric 
disability to 50 percent, effective from October 17, 2005.  
As a 50 percent evaluation is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet App. 35 (1993).

In May 2009, while sitting at the RO in Portland, Oregon, the 
Veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran was last afforded a VA examination which 
addressed his service-connected psychiatric disability, 
characterized as bipolar disorder and obsessive-compulsive 
disorder, with history of depression, anxiety, and insomnia, 
in August 2007.  In the Veteran's May 2009 videoconference 
hearing, he maintained that the symptomatology of his 
psychiatric disability has worsened since his last VA 
examination.  Specifically, he stated that since the last VA 
examination, he had to stop working as a bartender because he 
could not "handle it."  The Veteran noted that he was going 
to school but that due to his anxiety and depression, he 
sometimes missed classes.  According to the Veteran, he was 
taking six medications for his anxiety, depression, panic 
attacks, and insomnia.  He indicated that at times, he became 
so depressed, he could not leave his house and he missed 
classes and doctor's appointments.  According to the Veteran, 
the longest he had stayed in his house without leaving was 
one whole week.  The Veteran reported that he was isolated 
and did not have any friends.  He also stated that he had 
approximately four to five panic attacks per week.  

In view of the Veteran's credible allegation of a worsening 
of his PTSD symptomatology since the last VA psychiatric 
examination, the RO must afford him a new examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).

In addition, in the Veteran's May 2009 videoconference 
hearing, he noted that he was receiving treatment for his 
service-connected psychiatric disability at the VA Medical 
Center (VAMC) in Portland.  He stated that he saw a therapist 
twice a month, and a psychiatrist approximately every other 
month.  In this regard, while the evidence of record includes 
Portland VAMC outpatient treatment records from February 2006 
to August 2007, there are no additional records from that VA 
facility dated subsequent to August 2007.  Inasmuch as the VA 
is on notice of the existence of additional records, these 
records should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  Request copies of the outpatient 
treatment records from the Portland VAMC 
from August 2007 to the present.  All 
records received should be associated with 
the claims file.

3.  After any additional evidence has been 
obtained and added to the record, the RO 
must schedule the Veteran for a 
comprehensive VA psychiatric examination 
for the purposes of determining the 
current severity of his service-connected 
bipolar disorder and obsessive-compulsive 
disorder, with history of depression, 
anxiety, and insomnia.  The claims file 
should be furnished to the psychiatrist 
for his or her review.  The examiner is 
asked to report a Global Assessment of 
Functioning (GAF) score.  Any tests that 
are deemed necessary should be conducted.
4.  After completion to the extent 
possible of the directed development, and 
any additional development that is 
indicated by the current state of the 
record, re-adjudicate the Veteran's claim.  
If the Veteran remains dissatisfied with 
the decision, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




